OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                             AUSTIN




Bon. Bert Ford
Atilnistrator
Texas Liquor Control Board
4ustin, Toxas




         "I should like to be advised aa to the pro-
    cedure to be followed by the Liquor Control Roard
    in oarrylng out the provisions of Section 7 (b).
         "For your convenienoe, I have herewith en-
    olosed a oopy of the oath to be administered em-
    ployees who have assumed duties with the Board
.   ’




        Hon. Bert Ford, Januory 2.7,1939, Pare 2


             since the adoption of the constitutional amend-
             ment.  Please advise me if, in your opinion,
             this oath will suffice.
                  "I also enclose a copy of the oath whioh
             has been administered employees under the old
             oath provlslon of the constitutlon.W
                  You are raspeotfully advised that it la the opin-
        ion of this Department that the oath you enolosed to be ad-
        minfstered your employees rbould be admlnlsterad by you to
        your employees until suoh time as such prooedure might be
        held improper by a court of last resort in thin State.
                   You do not ask whether or not any oath is required
        to be administered to appointlve offlol.elsbv virtue of the
        amendment to Section 1 of Article Id of the >tstc Constitu-
        tion which, as pointed out by you in your letter, made no al-
        lowancc for a changc in the oath to be adm:nl.nterm: +po5r!tive
        0fri0!al3.   1iierefore, we do not answer that question hut, we
        are of the opinion that the oath you have prepnred is cer1aln-
        ly 'withinthe spirit of thenConatitutioh,'if not within the
        direot letter of the Constitution and that the same should be
        administered until said prooedure would be held invalid or
        Improper by a court of last resort.
                     Trusting thct this answers your inquiry, I remain
                                              Very truly youre
                                         ATTDRl?E3-
                                                  G7Z?E!L~.J.
                                                          CF ???Xqr.:l

                                         BY
                                                         kesistant


        APi'iiOVER:


        ATTORNEY GRNERAL    OF   TEXAS